DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on January 26, 2021 has been fully considered. The amendment to instant claim 1 and addition of new claims 15-20 are acknowledged. 
The support for the amendment is found in instant specification (p. 2, line 30-p.3, line 9 of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.  Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  LiPiShan et al (US 2015/0274867) (LiPiShan’867) as evidenced by LiPiShan et al (US 2015/0259491) (LiPiShan’491) only, or alternatively in further view of LiPiShan et al (US 2015/0259491) (LiPiShan’491) and Liang et al (US 8,772,414).

5. As to instant claims 1, 9, 18, LiPiShan’867 discloses a composition comprising a first composition that comprises a first ethylene/alpha olefin/nonconjugated polyene interpolymer and a second ethylene/alpha olefin/nonconjugated polyene interpolymer ([0022]), the first composition has: 
- Mooney viscosity of 20 to 100 (ML1+4, 125C) ([0031], [0030], as to instant claim 5);
- MWD of the first composition greater than 2.1; MWD of the ethylene/alpha olefin/nonconjugated polyene interpolymers of 1.7 to 5 ([0076]);
- a tan delta (0.1 rad/sec, 190ºC) of 0.7-1.90, or 1.00 to 1.90 ([0039], [0040], as to instant claim 2);
-  0.5-15%wt of polyene units ([0026], as to instant claim 13);
- Mw of 50,000 to 350,000 g/mol; Mw of the ethylene/alpha olefin/nonconjugated polyene interpolymers of 400,000 or less ([0037], [0038], [0055], as to instant claims 14, 20);
- 13C NMR%Peak area from 21.3-21.8 ppm of greater than 16% ([0019], as to instant claim 16);


6.  The specifically exemplified compositions EPDM01, EPDM02, EPDM03 have a tan delta slope of 5.2, 9.7 and 11, respectively (Table 2, calculated according to the formula as claimed in claim 1), with the difference of (tandelta0.1rad/s –tandelta100rad/s) being higher than 0.4 (Table 2). For all of exemplified compositions EPDM01, EPDM02, EPDM03 the inequality cited in instant claims 17 and 19 of:

    PNG
    media_image1.png
    38
    368
    media_image1.png
    Greyscale

is fulfilled.
It is further noted that all of the comparative and the inventive examples in LiPiShan’867 are having tan delta slope m in the range of 3.5-40 as claimed in claim 1, and the difference of (tandelta0.1rad/s –tandelta100rad/s) being higher than 0.4  (Tables 2,3). 

7.  The compositions of LiPiShan’867 are produced in the presence of the 
[[2',2"'-[1,3-propanediylbis(oxy-kO)]bis[3-[3,6-bis(1,1-dimethylethyl)- 9H-carbazol-9-yl]-5'-fluoro-5-(1,1,3,3-tetramethylbutyl) [1,1'-biphenyl]-2-olato-kO] ] (2-)]- hafnium dimethyl catalyst with Cocatalyst 1 and the Cocatalyst 2 ([0140], Table 1A), all of which catalysts are the same as those used in instant invention (p. 21, lines 11-20 of instant specification).

LiPiShan’867 comprise a viscosity at 0.1 rad/sec, 190ºC from 120,000 Pa.s to 200,000 Pa.s; Mw of 80,000-400,000 g/mol ([0055]), MWD as high as 5 ([0076]) and 3-12%wt of polyene ([0049], [0050], as to instant claims 11, 13). 

9.   LiPiShan’867 does not explicitly recite Mz of the composition and of the ethylene/alpha olefin/nonconjugated polyene interpolymer, however,
a) the exemplified composition EPDM01 shows Mz of 229,100 g/mol at Mw of 99,290 g/mol (Table 2 of LiPiShan’867);
b) Mw of the composition is cited to be as high as 350,000 g/mol ([0037] of LiPiShan’867) and Mw of the ethylene/alpha olefin/nonconjugated polyene interpolymer – as high as 400,000 g/mol ([0055] of LiPiShan’867), i.e. at least 4 times more than the exemplified;
c) as evidenced by LiPiShan’491, the ethylene/alpha olefin/nonconjugated polyene  based compositions produced in the presence of [[2',2"'-[1,3-propanediylbis(oxy-kO)]bis[3-[3,6-bis(1,1-dimethylethyl)- 9H-carbazol-9-yl]-5'-fluoro-5-(1,1,3,3-tetramethylbutyl) [1,1'-biphenyl]-2-olato-kO] ] (2-)]- hafnium dimethyl catalyst with Cocatalyst 1 and the Cocatalyst 2 show the Mz values of as high as 762,800 g/mol at Mw of 284,190 g/mol (see Table 3, [0108] of LiPiShan’491),
therefore, the ethylene/alpha olefin/nonconjugated polyene interpolymers and the compositions comprising said ethylene/alpha olefin/nonconjugated polyene interpolymers of LiPiShan’867 produced in the presence of [[2',2"'-[1,3-propanediylbis(oxy-kO)]bis[3-[3,6-bis(1,1-dimethylethyl)- 9H-carbazol-9-yl]-5'-fluoro-5-In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

10.   Further, based on the combined teachings of LiPiShan’867 and LiPiShan’491, given a composition comprising a relatively high Mz value, i.e. 900,000 or more and MWD of as high as 5 is desired, it would have been obvious to a one of ordinary skill in the art to conduct the process for producing the ethylene/alpha olefin/nonconjugated polyene interpolymer composition of LiPiShan’867 according to the conditions taught by LiPiShan’491, i.e. temperature, monomer feed, catalyst/cocatalyst flow/concentration as shown in Table 1B of LiPiShan’491, so to produce the ethylene/alpha olefin/nonconjugated polyene interpolymer composition of LiPiShan’867 having a relatively high Mz such as at least 900,000 g/mol as well, thereby arriving at the present invention. Further, given a composition comprising a relatively high Mz value, i.e. 900,000 or more and MWD of as high as 5 is desired, it would have been further obvious to a one of ordinary skill in the art to choose and use, or obvious to LiPiShan’867, so to produce the final composition having a desired combination of MWD, Mw and Mz, thereby arriving at the present invention.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

11.  In the alternative, though LiPiShan’867 does not explicitly recite the ethylene/alpha olefin/nonconjugated polyene interpolymers and the composition having Mz of 900,000-1,600,000 and Mw of greater than 3.5 or greater than 4,
Liang et al discloses a composition comprising ethylene/alpha olefin/nonconjugated polyene interpolymers having:
-  Mooney viscosity of less than 300, or less than 200 and greater than 45  (col. 3, lines 50-57; col. 12, lines 25-30); 
- non-conjugated diene content of less than 10%wt (col. 3, lines 45-46); 
- MWD of 3-8 (col. 8, lines 50-53);

- density of 0.856-0.885 (col. 9, lines 10-11, as to instant claim 6),
produced in the presence of metallocene catalyst (col. 10, lines 16-45); used for making various molded articles such as tires (col. 15, lines 43-58).
The specifically exemplified ethylene/alpha olefin/nonconjugated polyene interpolymers comprise:
- Mw of 297,270; Mn 65,420; Mw/Mn of 4.54 and Mz of 962,400 (Example 34-4 of Table 5);
- Mw of 299,220; Mn of 68,140; Mw/Mn of 4.39; Mz of 1,016,300 (Example 42-4 of Table 6);
- Mw of 274,840, Mn of 70,510; Mw/Mn of 3.89; Mz of 961,500 (Example 42-8 of Table 6);
- Mw of 386,150; Mn of 77,870; Mw/Mn of 4.95; Mz of 1,505,500 (Example 42-7 of Table 6).

12.  Since both LiPiShan’867 and Liang et al  are related to compositions comprising ethylene/alpha olefin/nonconjugated polyene interpolymers having substantially the same properties, such as Mooney viscosity, Mw/Mn, Mw, polyene content, produced in the presence of metallocene catalysts (see col. 10, lines 16-67 of Liang et al and [0136] of LiPiShan’867 referring to US 6,545,088), and thus belong to the same field of endeavor, wherein Liang et al   teaches the ethylene/alpha olefin/nonconjugated polyene interpolymers  having Mw, Mw/Mn and Mooney viscosity as required by LiPiShan’867, but further explicitly citing Mz of said interpolymers being more than LiPiShan’867 and Liang et al, it would have been obvious to  a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially, the ethylene/alpha olefin/nonconjugated polyene interpolymers as taught by Liang et al  as the first, the second or both ethylene/alpha olefin/nonconjugated polyene interpolymers in the composition of LiPiShan’867, since it would have been obvious to choose and include the material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form third composition to be used for the same purpose” (see MPEP 2144.06). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141

13.  Since the composition of LiPiShan’867 or the composition of  LiPiShan’867 in view of  LiPiShan’491 and Liang et al  is substantially the same as that claimed in instant invention, i.e. comprises two ethylene/alpha olefin/nonconjugated polyene interpolymers, those ethylene/alpha olefin/nonconjugated polyene interpolymers having MWD more than 3.5, or more than 4, and as high as 5; Mw of 80,000-400,000 and Mz of more than 900,000 ([0076], [0055], [0049], Tables 2, 3 of LiPiShan’867 and Table 6 of Liang et al), and produced in the presence of metallocene catalyst as that used in instant invention, therefore, the overall composition of LiPiShan’867 or the overall composition of  LiPiShan’867 in view of  LiPiShan’491 and Liang et al   will intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties as those claimed in instant invention, or having the properties in the Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compositions , if not taught, may be very well met by the compositions of LiPiShan’867 or the composition of  LiPiShan’867 in view of  Liang et al , since the compositions of LiPiShan’867 or the composition of  LiPiShan’867 in view of  Liang et al  are essentially or substantially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

14.  It would have been further obvious to a one of ordinary skill in the art to produce both the first ethylene/alpha olefin/nonconjugated polyene interpolymer and the second  LiPiShan’867 and  LiPiShan’491, since such polymerization conditions are leading to producing the polymers having tan delta 0.1rad/s of more than 1.0, Mz of at least 762,800 (at Mw of 284,190) and having tan delta slope of more than 3.5 (Tables 2,3 of LiPiShan’867 and Table 3 of LiPiShan’491), given such properties are desired. 
 
15.  It would have been further obvious to and within the skill of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific properties of: 
a) each of the produced first ethylene/alpha olefin/nonconjugated polyene interpolymer and the produced second ethylene/alpha olefin/nonconjugated polyene interpolymer in the composition of LiPiShan’867 as evidenced by, or in view of LiPiShan’491, or 
b) each of the used first ethylene/alpha olefin/nonconjugated polyene interpolymer and the used second ethylene/alpha olefin/nonconjugated polyene interpolymer in the composition of LiPiShan’867 in view of  Liang et al,
including MWD, tan delta at 0.1 rad/s and 100 rad/s, Mw and Mz of each of the first  and the second interpolymers; and also the relative amounts of said first ethylene/alpha olefin/nonconjugated polyene interpolymer and said second ethylene/alpha olefin/nonconjugated polyene interpolymer in the overall first composition, so to produce the first composition having the desired overall levels of MWD, Mw, Mz, tan delta at 0.1 rad/s and 100 rad/s, and tan delta slope, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

16.  As to instant claim 7, the first composition comprises greater than 95%wt of the sum of the first ethylene/alpha olefin/nonconjugated polyene interpolymer and the second ethylene/alpha olefin/nonconjugated polyene interpolymer ([0022] of LiPiShan’867).
17.  As to instant claims 1, 8, both the first and the second ethylene/alpha olefin/nonconjugated polyene interpolymer is EPDM ([0045], [0047] of LiPiShan’867 and [0030] of LiPiShan’491). It would have been obvious to a one of ordinary skill in the art to choose EPDMs produced in the presence of the same catalyst system and under the same conditions as taught by LiPiShan’867 and LiPiShan’491 as both the first and the second ethylene/alpha olefin/nonconjugated polyene interpolymers, as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

18.  As to instant clam 10, LiPiShan’867 further discloses articles comprising the composition ([0067] of LiPiShan’867).	
LiPiShan’867).

Response to Arguments
20.  Applicant's arguments filed on January 26, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764